In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Dutchess County (Jiudice, J.), dated April 15, 1987, as granted that branch of the defendant’s motion which was for summary judgment dismissing the first and fourth causes of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is undisputed that the injury suffered by the plaintiff Keith Stickles occurred when his hand became caught in a "nip point” located between a conveyor belt and a "live roll” or "live wheel”. The plaintiffs allege that the proximate cause of the injury was the fact that the nip point was unguarded. *827However, in opposition to the defendant’s motion for summary judgment, the plaintiffs have totally failed to produce evidentiary proof in admissible form sufficient to raise a triable issue of fact as to whether the defendant had any involvement in the creation of this allegedly hazardous condition (see, Zuckerman v City of New York, 49 NY2d 557, 562).
The plaintiffs’ contention, raised in a surreply affirmation, that they should be permitted further discovery pursuant to CPLR 3212 (f) is without merit (see, Kennerly v Campbell Chain Co., 133 AD2d 669; La Scala v D’Angelo, 104 AD2d 930). Thompson, J. P., Brown, Rubin and Eiber, JJ., concur.